DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 14 January 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant should submit a new IDS and include copies of all of the previous indicated foreign references.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “131” has been used to designate both the opposed ears of the follower and what appears to be the piston or part of the piston.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: there should be a colon after “comprising” in line 2 of each claim.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: “with and a piston” in line 2 should read “with a piston”.  Appropriate correction is required.

Claims 9 are objected to because of the following informalities:  there are two claims 9 and thus the numbering of the claims is improper.  Appropriate correction is required. Applicant should cancel these claims and include them again as claims 13 and 14, as the original numbering of claims must be preserved throughout prosecution. Examiner notes they have respectively been referred to as claim 9(1) and claim 9(2) in this Office Action, with respect to their originally presented order.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 9(1), 9(2), 10, 11, and 12 each recite means plus function limitations, and as they meet the requirements of 112(f) must be interpreted as such. Additionally see the below 112(b) rejections of such as the specification does not make clear what structure must make up such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 each recites the limitation “the packing face dimensioned to form an annular face extending into the seal cavity to fill and surround the shaft and engage and compress the packing…”.  This limitation is indefinite as it is unclear if the entire limitation is intended to be an intended use limitation/capability of the packing face or if it is intended to require the seal cavity, packing, etc.. Additionally it is indefinite as “the packing” lacks antecedent basis and it is unclear whether it refers to a prior claimed part (e.g. the packing end or packing face) or if it is intended to be a newly claimed part of the intended use of the stuffing box of the preamble. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the packing face dimensioned to form an annular face configured for extending into the seal cavity to fill and surround the shaft and configured to engage and compress a packing…”.

Claims 4 and 6 recite that each segment has “a hydraulic chamber”, “a piston”, “a hydraulic end”, “a packing end”, “a packing face”, and “an annular packing face”. These limitations are indefinite as each has already been recited in claim 1 on which this claim relies and thus it is unclear whether or not these are additional elements or they are essentially half of the prior claimed elements (e.g. the piston is made up of two semi-circular piston pieces). Additionally it is unclear whether the “annular packing” face refers to is an additional (e.g. fourth packing face) required by the claim, if it is the packing face of claim 1, or the combination of packing faces previously recited in claim 4. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim that each of the elements recited in this claim together make up the respective one element in claim 1, and that “an annular packing face” refers to a packing face defined by the two semi-circular packing faces in claim 4.

Claim 4 recites the limitation “extending into the seal cavity to fill and surround the shaft and engage and compresses the packing in the seal cavity when pressurized by fluid introduced into the fluid inlets”. This limitation is indefinite it is unclear if the entire limitation is intended to be an intended use limitation/capability of the packing face or if it is intended to require the seal cavity, packing, etc.. Additionally the fluid inlets lack antecedent basis as only one has previously been recited. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “for extending into the seal cavity to fill and surround the shaft and configured to engage and compresses the packing in the seal cavity when pressurized by fluid introduced into the fluid inlet”.

Claim 5 recites the limitation “the housing” in line 3 (especially with the recitation “a follower housing” in line 5), and “the packing” in the second to last line. These limitations are indefinite they lack antecedent basis and is unclear if they are intended to be newly claimed here or if they refer other limitations (e.g. to the later claimed “follower housing” (see line 5), or in the case of the packing to a different element such as the packing face or packing end). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “a housing” in line 3, “the housing” in line 5, and “a packing” in the second to last line.

Claim 5 recites the limitation “extending from the housing into the seal cavity to fill and surround the shaft and engage and compresses the packing in the seal cavity when pressurized by fluid introduced into the fluid inlets”. This limitation is indefinite it is unclear if the entire limitation is intended to be an intended use limitation/capability of the packing face or if it is intended to require the seal cavity, packing, etc.. Additionally the fluid inlets lack antecedent basis as only one has previously been recited. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “for extending into the seal cavity to fill and surround the shaft and configured to engage and compresses the packing in the seal cavity when pressurized by fluid introduced into the fluid inlet”.

Claim 9 recites the limitation “the housing portion” in lines 1 and 5. This limitation is indefinite as it lacks antecedent basis and is unclear whether or not it refers to the prior claimed “housing” or “follower housing” of claim 5. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the housing”.

Claim 9(1) recites that each segment has “a connection portion”, “a hydraulic cylinder”, “a hydraulic inlet”, “a piston”, “a hydraulic end”, “a packing end”, and “a packing face”. These limitations are indefinite as each has already been recited in claim 1 on which this claim relies and thus it is unclear whether or not these are additional elements or they are essentially half of the prior claimed elements (e.g. the piston is made up of two semi-circular piston pieces). Additionally “a hydraulic inlet” is indefinite as it is unclear whether the “hydraulic inlet” refers to the prior claimed fluid inlet or is a newly claimed limitation. Furthermore it is unclear whether the “annular packing” face refers to is an additional (e.g. fourth packing face) required by the claim, if it is the packing face of claim 5, or the combination of packing faces previously recited in claim 9(1). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim that each of the elements recited in this claim together make up the respective one element in claim 5, that the hydraulic inlet should read “fluid inlet”, and that “an annular packing face” refers to a packing face defined by the two semi-circular packing faces in claim 9(1).

Claim 9(1) recites the limitation “extending into the seal cavity to fill and surround the shaft and engage and compresses the packing in the seal cavity when pressurized by fluid introduced into the fluid inlets”. This limitation is indefinite it is unclear if the entire limitation is intended to be an intended use limitation/capability of the packing face or if it is intended to require the seal cavity, packing, etc.. Additionally the fluid inlets lack antecedent basis as only one has previously been recited. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “for extending into the seal cavity to fill and surround the shaft and configured to engage and compresses the packing in the seal cavity when pressurized by fluid introduced into the fluid inlet”.

Claims 9(1), 9(2), 10, 11, and 12 each recite means plus function limitations (“securing means”, “manually adjustable securing means”, “remotely adjustable hydraulic securing means”, and “housing connecting means”). These limitations are all indefinite as based on the specification it is not clear what structure (and equivalents thereof) each of these is intended to cover. Appropriate clarification and correction is required. Applicant should either point to where the structure for each of the means plus function limitations are recited in the specification, claim the exact intended structure (e.g. a bolt), or amend the limitations to a more definitive but broadly recite something similar (e.g. “element x is secured to element y”). For examination purposes Examiner assumes Applicant intended to claim “secured to”, “secured to…and being manually adjustable”, “secured to… and being remotely adjustable”, and “connected to the housing” (respectively).

Claim 10 recites the limitation “the gland follower housing” and “the hydraulic pressure”. These limitations are indefinite as they lack antecedent basis and it is unclear whether or not the gland follower housing refers to the prior claimed “housing” or “follower housing” of claim 5, or if the hydraulic pressure is intended to be newly claimed here. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the housing” and “hydraulic pressure” (respectively).

Claim 9 recites the limitation “matching the stuffing box”. This limitation is indefinite as the stuffing box has only previously been recited in claim 5 in a recitation of intended use in the preamble and thus it is unclear whether or not this limitation requires a specific stuffing box for infringement to occur or whether this is an intended use limitation as well. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “for matching the stuffing box”.

Claims 2-3 and 7-8 are indefinite at least by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9(2), 11, and 12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crnkovich (US 2012/0274030).
With regard to claim 1, Crnkovich discloses a remotely adjustable gland follower (as seen in Figs. 3-12 and including 30-32) for a stuffing box of a rotary or reciprocal mechanical device having a seal cavity with a shaft passing therethrough (Examiner notes these limitations are a recitation of intended use in the preamble and are given little patentable weight, as the device of Crnkocich is capable of such (see the abstract, etc.) it will anticipate such), comprising a body portion (30 with 32) with at least one hydraulic cylinder (defined by 37) having a fluid inlet (54) and a piston (31) extending from the hydraulic cylinder (as seen in Figs. 4, etc.), the piston having a hydraulic end (including 34) within the cylinder (as seen in Figs. 4, etc.) and an opposed packing end (including 57) with a packing face (57), the packing face dimensioned to form an annular face (as seen in Figs. 3-4, etc.) extending into the seal cavity to fill and surround the shaft and engage and compresses the packing in the seal cavity when pressurized by fluid introduced into the fluid inlet (Examiner notes that as interpreted in light of the above 112(b) rejection of these limitations they are interpreted as intended use limitations and given little patentable weight, as the device of Crnkovich is capable of such (as would be seen in Figs. 4, etc. and described in the abstract, paragraph [0041], etc.) it will anticipate such).

With regard to claim 2, Crnkovich discloses at least one o-ring groove (shown receiving 53 in Fig. 4, etc.) formed in the hydraulic end of the piston (as seen in Figs. 4, etc.) to receive at least one o-ring for improving the hydraulic seal in the cylinder (as seen in Figs. 4, etc. the device of Crnkovich is clearly capable of such and thus anticipates this intended use limitation).

With regard to claim 4, Crnkovich discloses that the body portion is split axially into two semi-circular segments (as seen in Figs. 5-11), each segment having a hydraulic chamber (i.e. 46) with and a piston (81) having a hydraulic end (including 34) within the cylinder (as sene in Figs. 4, 11, etc.) and an opposed packing end (including 57) with a packing face (57) extending from the body portion (as seen in Figs. 4-11), each packing face dimensioned to form a semi-circular annular face (as seen in Figs. 7, 8, 11) and together forming an annular packing face (as seen in Figs. 7, 8, and 11) extending into the seal cavity to fill and surround the shaft and engage and compresses the packing in the seal cavity when pressurized by fluid introduced into the fluid inlets (Examiner notes that as interpreted in light of the above 112(b) rejection of these limitations they are interpreted as intended use limitations and given little patentable weight, as the device of Crnkovich is capable of such (as would be seen in Figs. 4, etc. and described in the abstract, paragraph [0041], etc.) it will anticipate such).

With regard to claim 5, Crnkovich discloses a remotely adjustable gland follower assembly (as seen in Figs. 3-12 and including 30-32) for a stuffing box of a rotary or reciprocal mechanical device having a seal cavity with a shaft passing therethrough (Examiner notes these limitations are a recitation of intended use in the preamble and are given little patentable weight, as the device of Crnkocich is capable of such (see the abstract, etc.) it will anticipate such), comprising the housing (including 30 and 32) including a follower body portion (32) with at least one hydraulic cylinder (defined by 37) having a fluid inlet (54) and a piston (31) extending from the hydraulic cylinder (as seen in Figs. 4, etc.), a follower housing (32) including a connection portion (including 39) for securing to the stuffing box of the device (as seen in Figs. 4, etc. with Figs. 2, etc. and as described in paragraphs [0038], etc.), the piston having a hydraulic end (including 45) within the cylinder and an opposed packing end (including 57) with a packing face (57), the packing face dimensioned to form an annular face extending from the housing into the seal cavity to fill and surround the shaft and engage and compresses the packing in the seal cavity when pressurized by fluid introduced into the fluid inlet (Examiner notes that as interpreted in light of the above 112(b) rejection of these limitations they are interpreted as intended use limitations and given little patentable weight, as the device of Crnkovich is capable of such (as would be seen in Figs. 4, etc. and described in the abstract, paragraph [0041], etc.) it will anticipate such).

With regard to claim 6, Crnkovich discloses that the body portion is split axially into two semi-circular segments (as seen in Figs. 5-11), each segment having a hydraulic chamber (i.e. 46) with and a piston (81) having a hydraulic end (including 34) within the cylinder (as sene in Figs. 4, 11, etc.) and an opposed packing end (including 57) with a packing face (57) extending from the body portion (as seen in Figs. 4-11), each packing face dimensioned to form a semi-circular annular face (as seen in Figs. 7, 8, 11) and together forming an annular packing face (as seen in Figs. 7, 8, and 11) extending into the seal cavity to fill and surround the shaft and engage and compresses the packing in the seal cavity when pressurized by fluid introduced into the fluid inlets (Examiner notes that as interpreted in light of the above 112(b) rejection of these limitations they are interpreted as intended use limitations and given little patentable weight, as the device of Crnkovich is capable of such (as would be seen in Figs. 4, etc. and described in the abstract, paragraph [0041], etc.) it will anticipate such).

With regard to claim 7, Crnkovich discloses at least one o-ring groove (shown receiving 53 in Fig. 4, etc.) formed in the hydraulic end of the piston (as seen in Figs. 4, etc.) to receive at least one o-ring for improving the hydraulic seal in the cylinder (as seen in Figs. 4, etc. the device of Crnkovich is clearly capable of such and thus anticipates this intended use limitation).

With regard to claim 9(2), Crnkovich discloses securing means (39 with bolts 23 as described in paragraph [0038]) to secure the gland follower housing to the stuffing box and maintain a space between the housing and the stuffing box (as described in paragraph [0038]), and manually adjustable securing means (25 as described in paragraph [0038]) for manually displacing the housing towards the stuffing box in case of failure of hydraulic pressure to the hydraulic cylinder (as described in paragraph [0038]).

With regard to claim 11, Crnkovich discloses securing means (39 with bolts 23 as described in paragraph [0038]) to secure the gland follower housing to the stuffing box and maintain a space between the housing and the stuffing box (as described in paragraph [0038], seen in combination with Fig. 2, etc.. Additionally Examiner notes this is an intended use limitation).

With regard to claim 12, Crnkovich discloses an adjustment plate (40), the adjustment plate having securing openings (39) matching the stuffing box of the device (as described in paragraph [0038], seen in combination with Fig. 2, etc.. Additionally Examiner notes this is an intended use limitation), and the housing connecting means (23, as described in paragraph [0038], seen in combination with Fig. 2, etc.) are configured to be secured to the adjustment plate (as described in paragraph [0038], seen in combination with Fig. 2, etc.. Additionally Examiner notes this is an intended use limitation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 9(1), as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Crnkovich (US 2012/0274030) alone.
With regards to claims 3 and 8, Crnkovich fails to disclose at least two o-ring grooves formed in the hydraulic end of the piston, and one o-ring in each groove. 
However it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have at least two o-ring grooves formed in the hydraulic end of the piston, and one o-ring in each groove as Examienr hereby takes Official Notice that the art is replete with piston and other biasing elements having one or plural o-ring grooves therein with an o-ring in each groove. Additionally it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have included another O-ring groove with another O-ring therein as the mere duplication of parts has been held to have no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Such a modification would provide the expected result of better sealing between the piston and cylinder at the expense of increased friction.

With regard to claim 9(1), Crnkovich discloses that the housing portion is split axially into two semi-circular segments (as seen in Figs. 5-11 as it is just a split version of what is shown in Fig. 4), each housing segment having a connection portion (as seen in Figs. 5-11 as it is just a split version of what is shown in Fig. 4) and a hydraulic cylinder (as seen in Figs. 5-11 as it is just a split version of what is shown in Fig. 4) and a piston (each 81) having a hydraulic end (as seen in Figs. 5-11 as it is just a split version of what is shown in Fig. 4) within the cylinder and an opposed packing end (as seen in Figs. 5-11 as it is just a split version of what is shown in Fig. 4) with a packing face extending from the housing portion (as seen in Figs. 5-11 as it is just a split version of what is shown in Fig. 4), each piston packing face dimensioned to form a semi-circular annular face and together forming an annular packing face extending into the seal cavity to fill and surround the shaft and engage and compresses the packing in the seal cavity when pressurized by fluid introduced into the fluid inlets (Examiner notes that as interpreted in light of the above 112(b) rejection of these limitations they are interpreted as intended use limitations and given little patentable weight, as the device of Crnkovich is capable of such (as would be seen in Figs. 4, etc. and described in the abstract, paragraph [0041], etc.) it will anticipate such), and each connection portion having securing means (at 39) to secure the assembled gland follower to the stuffing box of the device (as described in paragraph [0038], etc.).
Crnkovich discloses a single hydraulic inlet (as seen in Fig. 11), but fails to disclose that the hydraulic cylinder of each housing segment each comprises a hydraulic inlet (i.e. that there are two total one in each segment).
However it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have the hydraulic cylinder of each housing segment each comprises a hydraulic inlet as Examienr hereby takes Official Notice that the art is replete with piston and other biasing elements having one or plural hydraulic inlets. Additionally it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have the hydraulic cylinder of each housing segment each comprises a hydraulic inlet as the mere duplication of parts has been held to have no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Such a modification would provide the expected result of better controlling the biasing of the stuffing box sealing rings and/or the ability to provide more pressure more easily.

Examiner’s Comments and recommendations
In the interest of compact prosecution Examiner recommends correcting the above objections and 112 rejection and then incorporating the subject matter of claim 10 (and any intervening claims) into the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provide additional examples of similar gland followers with hydraulic pressure biasing means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675